Order, Family Court, Bronx County (Anne-Marie Jolly, J.), entered on or about December 7, 2011, which, upon a fact-finding determination that respondent-appellant mother suffers from a mental illness, terminated her parental rights to the subject child, and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Eetitioner met its burden of proving by clear and convincing evidence that respondent is mentally ill within the meaning of Social Services Law § 384-b (4) (c) and (6) (a) (see Matter of Joyce T., 65 NY2d 39, 46 [1985]; Matter of Genesis S. [Irene Elizabeth S.], 70 AD3d 570 [1st Dept 2010]). The report and testimony from a psychologist who reviewed respondent’s medical records and conducted a clinical interview, finding that respondent suffers from schizophrenia and her prognosis is very poor, supports the determination that she is incapable of caring for the child presently and for the foreseeable future (see Matter of Justin Javonte R. [Leticia W.], 103 AD3d 524 [1st Dept 2013]; Matter of Marlyn J’ace A. [Lynora A.], 101 AD3d 646 [1st Dept 2012], lv denied 21 NY3d 851 [2013]; Matter of Sharon Crystal F. [Nicole Valerie D.], 89 AD3d 639 [1st Dept 2011], lv denied 18 NY3d 808 [2012]). The court was permitted to draw a negative inference from the fact that the mother, while present at the hearing, did not testify (see Matter of Alford Isaiah B. [Alford B.], 107 AD3d 562 [1st Dept 2013]).
*737Respondent’s argument that the court erred in failing to hold a separate dispositional hearing is not preserved for appellate review, and we decline to review it in the interest of justice (see id.). Alternatively, we reject it on the merits, as a separate dispositional hearing was not required since this is a case of termination for mental illness (see Matter of Joyce T, 65 NY2d at 46-50; Matter of Faith D.A. [Natasha A.], 99 AD3d 641 [1st Dept 2012]; Matter of Ashanti A., 56 AD3d 373, 373-374 [1st Dept 2008]). Concur — Friedman, J.R, Freedman, Richter, Feinman and Gische, JJ.